Justice SAYLOR,
dissenting.
In reversing the order of the Court of Common Pleas of Philadelphia County, the Commonwealth Court concluded that Petitioners had not set forth specific allegations of fraud or error to warrant a re-canvass of the votes in the subject election districts. See In re Petition to Contest Nomination of Anthony Payton, No. 1781 C.D.2006, slip op. at 9 (October 4, 2006). I disagree with this determination, as the contest petition specifically alleged that, on two machines, all write-in votes for Candidate Vasquez were tabulated for the position of ward committee person, see generally Petition to Contest at ¶¶ 10, 11, a position for which Vasquez was not seeking nomination and, according to the common pleas court, that he was not eligible to hold. See In re Petition to Contest Nomination of Anthony Payton, No. 0049 of 2006, slip op. at 9 (September 14, 2006).1
*504As I find that the basis for the Commonwealth Court’s resolution of the appeal is unsustainable, I would vacate its order and remand for consideration of remaining issues, including Respondents’ position that the relief awarded by the common pleas court will inappropriately result in the certification of a tabulation reflecting more votes than the number of eligible, Democratic electors who appeared at the relevant polling stations.

. Given Petitioners’ specific allegations of error, I would refrain from presently deciding whether their petition to contest was governed by the pleading requirements of Section *5041404(e)(l)(iii) of the Election Code, 25 P.S. § 3154(e)(l)(iii) (requiring an allegation of specific fraud or error), as the Commonwealth Court held, or Section 1702(a) of the Election Code, 25 P.S. § 3262(a) (indicating that no particular act of fraud or error and no evidence to substantiate the allegations must be offered in the petition), as Petitioners argue.